Title: To George Washington from Antoine-Jean-Louis Le Bègue de Presle Duportail, 24 December 1783
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George


                        
                            Dear general
                            paris 24 dec. 1783
                        
                        I arrived here ten days ago from london—I landed at plimouth traveled through england about three hundred
                            miles—and stayd at london five days & i intended to stay some time longer but was prevented by different news I
                            heard from here—your Excellency will not be surprised of that tour of mine—after the americain
                            war it was Certainly Curious to see england & to observe the effect of their misfortunes, the alteration it ought
                            to produce in their government &c. so for those Reasons I propose to Return there in two months hence—there is now
                            in that City and throughout that Country another Cause of fermentation. it is the affair of the east indies—as you Receive
                            probably the english papers, I think it superfluous to give your excellency any account of it—but I will be satisfied with
                            saying to you that after all what I heard of the situation of their affairs in that part of the world it is a great pity
                            that france has made peace with england so four one year more and probably they were irrecoverably lost there. it is what I
                            imagined while in america—I Cannot give you any interesting news from this place. pleasure, diversions are the first
                            objects which strike the attention here, and a person who is arriving should think that there are no other affairs in
                            paris. to know that it is not so Requires some times so as I Cannot give you any thing interesting in politics. I am almost
                            tempted to give you something in the phisical way. but I suppose this same ship will Carry you from every one of your
                            Corrispondents great particulars about the merveille of the time, your Excellency Conceives
                            that I am speaking of the air balloon, the most extraordinary discovery ever made—but in that
                            very matter I am yet pretty ignorant, I had not yet time since I am here of penetrating into all the proceedings. Chv. de
                            Chastillux to whom I delivered your letter told me that he intended to give your Excellency an account of it. nobody Can
                            do it better than that gentleman.
                        every body here, dear general, asks me if you intend to Come over—I give them little hope after what you Told
                            me. you may be Certain that your Excellency should be Receivd in france with great pleasure but nobody Could have a
                            greater satisfaction to see you than myself—you may be an object of admiration for those who are at a distance and who
                            know only your military and political life—but for those who are so happy as to be particularly acquainted with your
                            excellency’s private Character you are equally an object of veneration and attachment—however if I have little hopes of
                            seeing you in france I hope to see you in america—for I am far from Renouncing to that Country for ever. may be I shall be
                            able to tell you more about it a few weeks hence. I suppose this letter will find your Excellency in virginia. permit me
                            to present my Respects to Mrs Washington, and my Compliments to the gentleman our Companions in the war who are so happy
                            as to live near you. I have the honour to be with great Respect and attachement dear general Your most obediant humble
                            Servant
                        
                            duportail
                        
                    